MONROE, J.
The question presented in this ease is the same as that this day decided in the case of State v. Banta (No. 17,333) 47 South. 538, ante, p. 235.
For the reasons assigned in that case, therefore, it is ordered, adjudged, and decreed that the judgment herein complained of, whereby the respondent judge overruled the' motion for his recusation, be avoided and reversed, and that this case be remanded, to be proceeded with according to law and to the views expressed in the opinion mentioned.